Citation Nr: 1448743	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected amyloidosis.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence and depressive disorder, prior to December 9, 2009.

5.  Entitlement to an initial evaluation in excess of 50 percent for PTSD with alcohol dependence and depressive disorder, from December 9, 2009, to January 27, 2014.

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to December 17, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1965 to November 1967, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service-connection for hearing loss, tinnitus, and hypertension, and granted service connection for PTSD and related alcohol dependence.  The RO assigned an initial 30 percent evaluation.

During the pendency of the appeal, the RO issued an October 2012 rating decision which granted an increased 50 percent evaluation for PTSD.  The Veteran continued to express his dissatisfaction with both periods on appeal, and so both stages remain before the Board.  However, in a June 2014 decision, the Appeals Management Center (AMC) in Washington, DC, granted a Schedular 100 percent rating for PTSD.  As this is the maximum benefit possible, it is considered a full grant of the benefit sought from its effective date of January 27, 2014; the evaluation is no longer on appeal from that date forward.  AB v. Brown, 6 Vet. App. 35 (1993).  Further, the Board notes that at some point between October 2012 and June 2013, the RO determined that a depressive disorder was part of the service-connected disability, and altered the corporate record accordingly, as reflected on the recent Codesheets.  As for TDIU, which was also granted in June 2014, effective from December 17, 2012, the issue was pending as part and parcel of the appeal for increased evaluation for PTSD for the entirety of the appellate period.  As the grant by the AMC did not cover the whole of that period, the issue remains pending for the stage prior to December 17, 2012.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has recharacterized the issues to reflect the disability and stages before it.

In October 2013, the Board remanded the Veteran's claims to the AMC for additional development.  The case is now returned for further appellate consideration.  During the pendency of that remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The Veteran testified at a hearing held before the undersigned at the RO in July 2013.

The issues of service connection for hypertension, evaluation of PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained in-service acoustic trauma from combat noise.

2.  Hearing loss did not first manifest during active military service or during the first post-service year; the condition is not otherwise related to service.

3.  Tinnitus did not first manifest during service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection of tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A June 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, service personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  While the Veteran does appear to be in receipt of Social Security benefits, such are not based on disability; he retired at age 62.  The Social Security Administration (SSA) certified in January 2014 that no application for disability benefits had been filed.  38 C.F.R. § 3.159(c)(2).  The inquiry and response from SSA satisfy the Board's October 2013 remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA examinations were afforded the Veteran in September 2008 and January 2014.  The Board previously found the September 2008 examination to be inadequate based on a lack of proper rationale based on the complete record.  The January 2014 examiner corrected this deficiency.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  An adequate examination meeting the Board's requirement son remand is of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the Veteran's July 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed disease; tinnitus is not.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's duties in service, as documented by personnel records, involved driving an armored vehicle as part of a cavalry unit in Vietnam.  He reports that the vehicle he drove was struck with a mine, and that at other times he engaged in firefights with enemy troops.  Not only are such reports entirely consistent with the facts and circumstances of his service, the Veteran has also submitted statements, to include photographs, from men who served with him and corroborate his accounts independently.  Acoustic trauma in service is established, both factually and by operation of the combat presumption.  38 C.F.R. § 3.304(d).

Further, the presence of a current hearing loss disability for VA purposes is established.  A hearing loss disability exists when puretone thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA testing in 2008 and 2014, as well as the private testing submitted by the Veteran in May 2013, amply demonstrate that this standard is met.  Tinnitus is similarly established, based on clinical observation and the competent and credible reports of the Veteran.

The focus, then, is on the final element of service connection, the nexus between the in-service acoustic trauma injury and the current disabilities.

Initially, the Board notes that there is no evidence of a hearing loss disability or of tinnitus in service or during the first post-service year.  Audiometric testing for induction in September 1965 and at separation in October 1967 showed puretone thresholds of 0 decibels at 500, 100, 2000, and 4000 Hertz; 3000 Hertz was not tested either time.  Both tests are presumed to have been reported under the American Standards Association (ASA) standard, as International Standards Organization (ISO)-American National Standards Institute (ANSI) standards were not applied by the services until November 1, 1967.  There was therefore no shift in hearing acuity over the course of service, and at no time was the standard of 38 C.F.R. § 3.385 met.  No complaints of or treatment for tinnitus are noted in service treatment records, and no post-service records note such until 2008.

Further, the earliest audiometric testing of record was by VA in April 2008, when the Veteran made his initial complaints of hearing loss for treatment purposes.  He reported to his private doctor in May 2013 that until VA had tested him, he had not had prior audiometries performed.  Therefore, can be no establishment of a hearing loss disability within the first post-service year.  The Board notes that the Veteran has not alleged the presence of such either.

The Veteran therefore seeks to establish that although no hearing loss or tinnitus disability was present in service or immediately after, his current disability is still related to the documented in-service acoustic trauma.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To be clear, the Veteran has not clearly stated that his hearing problems began in service; he instead stresses that service caused or contributed to his problems.  In his initial claim, he indicated that the condition had its onset in August 1966, but in seeking treatment at VA a few months prior, he reported onset was only "several years" ago.  To his private doctor, he dated onset to several years after separation.  He has been clearer with tinnitus, stating several times that he has had it since service, although he also reported in 2008 that it began several years ago and in 2013 that it would have begun several years after separation.

The Board notes that a soldier who served with him and who was in the vehicle which hit a mine in October 1966 reported that at the time, the explosion "made us almost deaf" at the time.  He also stated that it was "funny any of us can hear at all."  

The Veteran has submitted the opinion of private ENT Dr. VVV, who examined the Veteran in May 2013.  She noted, accurately, the history of in-service noise exposure, and opined that the currently diagnosed bilateral sensorineural hearing loss was "likely due to noise exposure."  She did not, however, discuss any potential noise exposure other than that in service, or specify that the noise exposure she referred to was service-related.  Dr. VVV also did not indicate that she had been able to review any of the Veteran's in-service audiometric testing and did not comment on the normal, unchanged audiometries in service treatment records.  Importantly, neither the doctor nor the Veteran stated that hearing problems began in service.  The Veteran reported that he "had problems with the ears for about 40 years."  This would place onset at around 1973, approximately six to seven years after separation.  She did not render any opinion with regard to tinnitus.

In contrast, a September 2008 VA examiner reviewed the claims file, to include service treatment records, in its entirety, in connection with the examination.  She also accurately noted the in-service noise exposure, but additionally observed that objective testing was within normal ranges bilaterally at entry and separation from service.  The Veteran did not report any recreational noise exposure after service, and had worked as a plumber following the military.  It is not clear if the examiner intended this as a finding of post-service occupational noise exposure.  She opined that is was not likely that currently diagnosed bilateral sensorineural hearing loss or tinnitus were a result of military noise exposure because hearing tested as normal at separation, and there was no documentation of tinnitus in service.

In October 2013, the Board found both the nexus opinions of record to be inadequate for adjudication.   Dr. VVV had provided a positive opinion, but no supporting rationale.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While it could be inferred that her opinion held that the current disability was due to noise exposure, and the sole noise exposure noted was in-service, and ergo hearing loss is related to service, this fails to address the contrary evidence, to include the statement that problems apparently began some time after service, and the normal objective testing on active duty.  As for the VA opinion, it was based solely on the absence of a disability in service; this is an inadequate rationale.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A new VA examination was therefore sought in January 2014.  The examiner reviewed the claims file and noted the in-service acoustic trauma and normal audiometric testing.  She also commented that after service, the Veteran's work in a car dealership, "plumbing shop/plumber" would have included noise exposure, though the Veteran reported that hearing protection was used.  She opined that the bilateral hearing loss was less likely than not related to military service.  The examiner reasoned that based on a 2005 study by the Institute of Medicine concerning noise and military service, delayed onset of hearing loss was "unlikely."  Given that there was no change in hearing over service and no documented complaints of hearing problems in service, a nexus was less likely than not.

With regard to tinnitus, the examiner stated that it was not possible to determine the etiology of the condition without resorting to mere speculation.  She explained that there was no documentation of tinnitus in service, and he had noise exposure during and after service.

The Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is not warranted.  The January 2014 VA medical opinion is given great probative weight, as the examiner was able to review the claims file in its entirety, and offered a sound medical rationale for her opinion based on that review.  She does not, contrary to the assertion of the Veteran's representative, base that opinion solely on the lack of in-service documentation.  She considered that absence, but also cited the entirely normal (and unchanged) objective testing and a valid scientific study supporting her conclusions.  

The Board cannot find that the basis of her opinion is faulty.  There is no dispute over the objective testing, and little to no probative value can be assigned the relevant lay statements of record, and so the examiner properly did not discuss them.  First, the Veteran has not actually described hearing problems in service or soon after; he has not stated he had trouble hearing, even temporarily, on active duty, and after service made not complaint and sought no treatment until 2008, 41 years after service.  

Second, to the extent he has offered statements indicating the date of onset of hearing loss, his accounts have varied markedly.  He has reported August 2006, which is in service; approximately 1973, six or seven years after service; and a few years prior to 2008, decades after service.  It is very possible that one of these statements is accurate.  The Board cannot determine which, however, and when measured against the contemporary service treatment records, those indicating a more recent onset are more likely.

The Board has considered whether the buddy statement referencing deafness after the mine explosion can inform the weighing of the Veteran's statements, but unfortunately it cannot.  The buddy competently and credibly reports his own problems hearing for at least a time after the explosion, but never states that the Veteran informed him or anyone else he was having similar problems.  The buddy assumes all had the same experience, which in light of the variety of physical injuries suffered by various unit members, is very unlikely.  The Veteran had bumps and bruises.  The buddy broke a leg.  The vehicle commander required medevac.  Moreover, while the Veteran describes this incident himself several times, as well as other firefights, he does not refer to any hearing problems in reporting the circumstances.  

Finally, the Board notes that the Veteran and his buddy state that the explosion was in October 1966.  In his clearest statement regarding the onset of hearing loss in service, the Veteran dates it from August 1966.  

In sum, the Board finds that the May 2013 private medical opinion fails to consider all the relevant evidence of record, and the Veteran's statements lack probative value in light of the inconsistency therein.  The sole competent, credible, and probative evidence of record, then, is the January 2014 VA examination report, which accurately accounted for all the relevant and probative evidence of record.  As this evidence is negative, the preponderance must be found to be against the Veteran's claim.  There is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.

As for tinnitus, there are no adequate medical opinions of record.  The most recent VA examiner declined to opine, and the 2008 VA examiner offered an inadequate rationale, depriving it of any probative value.  

The sole remaining evidence is the various lay statements of the Veteran.  The Veteran is competent to report the presence of tinnitus; he can observed and describe the symptoms through his five senses, and is even capable of self-diagnosing the disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Unfortunately, however, the Veteran has been quite inconsistent in reporting when tinnitus began.  He has stated it began in service, indicated it began six or seven years after service, and reported that it began only several years prior to 2008.  As is noted above, one of these reports may well be correct.  The Board cannot determine which one, based on the evidence of record, however.  Contemporaneous service records are silent, and hence must be considered as being against in-service onset.  Buddy accounts referring to hearing problems, even if not competent to establish the Veteran's symptoms, are also silent with regard to any tinnitus symptoms in anyone present at the major acoustic trauma of the mine explosion.  Finally, the Board notes that the sole statement regarding onset made in conjunction with treatment, as opposed to in connection with the seeking of benefits, was that tinnitus began "several years ago;" this was made in April 2008.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  See McCormick on Evidence, §266, p. 563.  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

There is also no meaningful development which could take place to clarify the matter; the Veteran reports the existence of no treatment records for tinnitus, and another examination would be dependent on yet another statement by the Veteran.

The Board finds that the lay statements of record are insufficient to establish that it is at least as likely as not that tinnitus began in or even in close temporal proximity to service.  The inconsistency of the Veteran's reports robs them of any probative value, and the Board must therefore find that there is an absence of evidence regarding a nexus between tinnitus and service.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  Entitlement to the benefit sought is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Hypertension

During the pendency of the prior remand, the Veteran was granted service connection for amyloidosis, a chronic kidney disease.  He had previously argued that his hypertension was a complication of diabetes, or was aggravated thereby, but doctors opined that no such nexus was shown in the absence of clear kidney dysfunction related to diabetes.  In light of the recent grant of service connection for a kidney disease, the possibility of a nexus through that condition has been raised by the Veteran.  The evidence of record is insufficient for adjudication of the matter, and hence remand is required for a VA medical opinion.

Updated VA treatment records may also be of value in the adjudication of the claim.

PTSD

In October 2013, the Board noted that although the local Vet Center had provided a generalized statement summarizing the Veteran's treatment for PTSD since 2008, the actual ongoing treatment notes would be far more helpful to his claim.  They would contain additional detail and would inform any necessary determinations as to effective dates of staged evaluations.  The matter was therefore remanded with instructions to secure records from the Mesa Vet Center from May 2008 forward.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In requesting records from the Vet Center, the Appeals Management Center (AMC) requested only records from April 2013 to October 2013.  The response garnered only records from 2013, understandably.  The AMC's request did not comply with the Board's directive, and remand for corrective measures is required.

The Board also notes that although additional relevant evidence was received with regard to PTSD, the AMC failed to issue a supplemental statement of the case (SSOC), as was also directed by the Board.  The rating decision granting a total disability rating for PTSD over one portion of the appellate period is not a full grant of the benefit sought on appeal, and an SSOC for the periods prior to January 27, 2014, remains required.

TDIU

TDIU is dependent upon consideration of the impact of all the Veteran's service-connected disabilities upon his ability to secure and follow substantially gainful employment.  As there remain open several service connection and evaluation claims, adjudication of TDIU would be premature at this time; the pending claims and TDIU are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain complete treatment records from the Mesa Vet Center for the period of January 2008 to the present.  Such may include contacting the Veteran to obtain a newly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.

2.  Associate with the claims file updated VA treatment records from the medical center in Phoenix, Arizona, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of February 2014 on.

3.  Provide the claims file to a VA examiner for purposes of obtaining a medical opinion on the etiology of hypertension.  A physical examination, to include any objective testing, is not required unless determined to be advisable by the reviewer.

The reviewer must opine as to whether it is at least as likely as not that diagnosed hypertension is caused or aggravated by service-connected amyloidosis.  A full and complete rationale for any opinion expressed is required.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, in whole or in part, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


